DETAILED ACTION
This Office Action is in response to the Amendment filed on 12/02/2021. 
In the instant Amendment, claims 7-12 have been cancelled. Claims 1-6 and 13-27 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022. The submission is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 13305203.5, filed on 02/22/2013.

Response to Amendment/Argument
          Applicant's arguments with respect to independent claims 1, 4, 17 and 21, filed on 12/02/2021, have been considered but are not persuasive. The cited reference Zhou and Doser Sjoberg and Chen disclose all the limitations as cited in amended independent claim 1, 4, 17 and 21. See the following rejection.
	Regarding claim 1, Applicant argues that Zhou only teaches reconstructing stream B from stream B elements because any aspect of stream A is subtracted from the difference DIFF1. However, Examiner respectfully disagrees and submits that Zhou Sec.3.1, ¶2 discloses reconstruct picture                         
                            
                                
                                    P
                                
                                
                                    B
                                    3
                                
                            
                        
                     of a second stream B which is a reference picture, by calculate the difference of reconstructed picture                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    P
                                
                                
                                    B
                                    2
                                
                            
                        
                     and encode it into a difference picture                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    1
                                
                            
                        
                     and transmit it to the decoder. The decoder adds the value of the difference picture                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    1
                                
                            
                             
                        
                    to the reconstructed picture                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                             
                        
                    in the buffer, wherein                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                             
                        
                    is another reference picture of a first stream A. Hence, Zhou discloses reconstruct a second stream from a first stream.
Applicant argues that there is no suggestion to combine the Zhou and Doser to teach the reconstructing a second layer reference picture from a first layer reference picture of a decoder picture buffer of a first layer of a scalable multi- layered stream and from data decoded from a second layer of the scalable multi-layered stream because Zhou teaches away from intra-layer prediction and Zhou teaches away from multi-layer encoding. Examiners respectfully disagrees. Claim 1 does not recite that the coding method using intra-layer prediction. The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one of ordinary skill in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific In re Bozek, 163 USPQ 545 (CCPA 1969).  In this case, regardless of what is preferred by Zhou, Zhou also discloses that different quality levels can be used besides bitstream switching, which is known in the art and as admitted by Appellant in [0002]-[0003] and Figures 1-4 the of the Specification. It would have been obvious to a person skill in the art to apply the technique taught by Zhou in both streams and layers, as in Figures 7-11 of the current application. Doser also teaches multi-layered stream, wherein it is known in the art that multiple decoder buffers can be used for different layers, and namely one per layer as admitted by the Appellant in page 8 of Remarks dated 11/09/2017. Such as in the case of scalable multi-view stereo with layers, it is known that the middle view can be basic layer, while other views are enhancement layers, and video data for different views (left view and right view) can be different streams. Hence, different streams are equivalent to different layers in this case. As discussed above, Zhou’s discussion of some short coming of inter-layer prediction does not teach away from inter-layer prediction that can be used, and that it is obvious for one skill in the art to have the multi-stream prediction disclosed in Zhou to be equivalent with multi-layer prediction since the streams can be substituted with the layers as discussed above. Therefore, it would have been obvious for one skilled in the art to combine Zhou with Doser and Chen, which teach multi-layer predictions, to teach the limitation of claim 1 while it would not be unsuccessful to use in multi-player prediction as argued by the Applicant.
Doser is cited to teach reconstructing a reference picture from another reference picture of a decoder picture buffer of a first layer of a multi-layered stream and from data decoded from a second layer of said multi-layered stream, said decoder picture buffer of said second layer being different from said decoder picture buffer of said first layer as in the Abstract, [0012], [0037], [0051], which discloses that to get the final enhancement layer decoded sequence, the 
Furthermore, as discussed by the Appeal Board in the Appeal decision of the 06/03/2019 Appeal Brief, although Applicant argues Zhou has various short-comings. Zhou merely teaches these shortcomings in prior stream switching decoding techniques (see, e.g., Zhou 3,4 (§ 2). Nothing in Zhou indicates it is incompatible with a multi-layer stream. Further, Doser describes a similar decoding technique for a multi-layered stream (using reconstructed picture information to obtain a decoded final enhancement layer sequence). One cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references. In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing /n re Keller, 642 F.2d 413, 425 (CCPA 1981)). This guidance is applicable here. As previously discussed, Doser describes a multi-layered stream where picture information is reconstructed for one layer, and combined with decoded information from a second layer. See Doser para. 12, 21, 37, 51. Thus, 

	Applicant argues that Chen does not disclose “decoding a flag indicating that a subsequently decoded picture of the second layer is not using any inter-layer prediction” as cited in claim 1 because Chen only discloses the flag for inter-layer prediction and which indication does not specify that subsequent decoded pictures do not use inter-layer prediction. However, Chen [0097] discloses an inter_layer_pred_disable_flag is used to indicate when no inter-layer prediction is used, hence the inter-layer prediction is disabled after decoding the flag. The blocks in the subsequently decoded picture will be reconstructed as in cited claim 1, hence the subsequently decoded picture can be considered current picture when it is reconstructed as in last step of claim 1. The term subsequently picture is in a context related to another current picture of the claimed invention. Chen discloses a flag indicating inter-layer prediction is disabled for picture that is about to be decoded, hence, a subsequent picture. Moreover, the current frame or picture in Chen can be the subsequently decoded picture before it in a decoding order or in the claimed invention. 
	Furthermore, similar as discussed in the Appeal Board decision of the 06/03/2019 Appeal Brief, “Examiner cites Lee for the well-known technique of providing a flag to indicate the processing of information (e.g., using or not using inter-layer prediction). As pointed out by the Examiner, Lee states that [t]he encoding apparatus may transmit a flag indicating whether to perform interlayer prediction” (Lee § 213) and “the decoding apparatus may perform interlayer prediction” based on the value of the flag (interLayerPred_ flag) (Lee J 214). Lee uses the flag to determine whether to perform inter-layer prediction prior to decoding a flag indicating that a subsequently decoded picture of the second layer is not using any inter-layer prediction.
In response to the Applicant’s piecemeal analysis of the references that Zhou cannot be combined with Chen because Zhou does not teach inter-layer prediction, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). In this case, as discussed above, the combination of Zhou and Doser discloses using inter-layer prediction, and Zhou does not teach away from using inter-layer prediction. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system and method of processing data, as disclosed by Zhou and Doser and Sjoberg, and further incorporate decoding a flag indicating that a subsequently decoded picture of the second layer is not using any inter-layer prediction, as taught by Lee, to switch prediction mode when desired (Chen [0097], [0161]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 13-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al. (“Efficient Bit Stream Switching of H.264 Coded Video” – see attached document) hereinafter Zhou, in view of Doser et al. (U.S 2010/0046622) hereinafter Doser, in view of Sjoberg et al. (“Overview of HEVC High-Level Syntax and Reference Picture Management” – see attached document), further in view of Chen et al. (U.S 2012/0075436 A1) hereinafter Chen.
Regarding claims 1 and 17, Zhou discloses a decoding method comprising, and a decoder (Sec.3.1, ¶2: method for decoder) comprising at least a processor configured to:
(Zhou Abstract, Figure 5,Sec.1-Introduction, ¶3: video streams A and B are coded at different quality levels or layer, i.e. multi-layered stream; Sec.3.1, ¶2: reconstruct picture                         
                            
                                
                                    P
                                
                                
                                    B
                                    3
                                
                            
                        
                     of a second stream B which is a reference picture, by calculate the difference of reconstructed picture                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    P
                                
                                
                                    B
                                    2
                                
                            
                        
                     and encode it into a difference picture                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    1
                                
                            
                        
                     and transmit it to the decoder. The decoder adds the value of the difference picture                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    1
                                
                            
                             
                        
                    to the reconstructed picture                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                             
                        
                    in the buffer, wherein                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                             
                        
                    is another reference picture of a first stream A. Scalable video coding is used; Figure 6, Sec.3.1, ¶5-7: reconstruct a picture                        
                            
                                
                                     
                                    S
                                    P
                                
                                
                                    A
                                    B
                                    3
                                
                            
                        
                    , i.e. a reference picture, by using the picture                        
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                        
                    , i.e. another reference picture in a first stream A, as reference frame. A difference between                         
                            
                                
                                     
                                    S
                                    P
                                
                                
                                    A
                                    B
                                    3
                                
                            
                        
                     and                         
                            
                                
                                    P
                                
                                
                                    B
                                    3
                                
                            
                        
                     in encoded into a difference picture                        
                             
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    2
                                
                            
                        
                    . The decoder receives and add difference picture                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    2
                                
                            
                        
                     to the reconstructed                        
                            
                                
                                     
                                    S
                                    P
                                
                                
                                    A
                                    B
                                    3
                                
                            
                        
                    , hence                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    2
                                
                            
                        
                     is data decoded from a second stream. It would have been obvious to a person skill in the art to apply the technique taught by Zhou in both streams and layers, as in Figures 7-11 of the current application. Wherein multiple decoder buffers can be used for different layers as known in the art as admitted by the Applicant in page 8 of Remarks. Such as in the case of scalable multi-view stereo with layers, it is known that the middle view can be basic layer, while other views are enhancement layers, and video data for different views (left view and right view) can be different streams. Hence, different streams are equivalent to different layers in this case);
a subsequently decoded picture of the second stream is not using any inter-layer prediction; and reconstructing a picture block of the subsequently decoded picture at least from (Zhou page 2, Sec,1, ¶4, Sec.3.2, ¶1: encode video stream and other data such as                        
                             
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    1
                                
                            
                             
                        
                    into intra picture; Figure 5, two quality layers are coded as separately decodable streams as in Figure 5, hence, the subsequence pictures in the stream do not use inter-layer prediction. Picture                         
                            
                                
                                    P
                                
                                
                                    B
                                    4
                                
                            
                        
                     is encoded and decoded based on reconstructed                         
                            
                                
                                    P
                                
                                
                                    B
                                    3
                                
                            
                             
                        
                    as reference picture and so on as in Figure 5 Stream B and the transmitting sequence for bitstream Sec.3.2, ¶2).
Zhou does not explicitly disclose the streams are first layer and second layer of multi-layered video sequence. However, it would have been obvious to a person skill in the art to apply the technique taught by Zhou in both streams and layers, as in Figures 7-11 of the current application. Wherein multiple decoder buffers can be used for different layers as known in the art as admitted by the Applicant in page 8 of Remarks. Such as in the case of scalable multi-view stereo with layers, it is known that the middle view can be basic layer, while other views are enhancement layers, and video data for different views (left view and right view) can be different streams. Hence, different streams are equivalent to different layers in this case.
	Furthermore, Doser discloses reconstructing a second layer reference picture from a first layer reference picture of a decoder picture buffer of a first layer of a scalable multi- layered stream and from data decoded from a second layer of the scalable multi-layered stream and storing the reconstructed second layer reference picture in a decoder picture buffer of the second layer, wherein the reconstructed second layer reference picture is indicated as not to be displayed, and inter-layer prediction is enabled (Doser [0012]: the residual between upsampled reconstructed base layer BL and original enhancement layer EL is used; Abstract, [0037], [0051], [0021]: to get the final enhancement layer decoded sequence, the inter-layer prediction (i.e. bit depth upsampled) version of the base layer video must be added to the inter-layer residual that is decoded from the bit stream by the EL decoder. Hence, reconstructing a reference picture from another reference picture of a first layer of a scalable multi-layered stream (base layer) and from data decoded from a second layer (enhancement layer) of said multi-layered stream).
Zhou and Doser are analogous art because they are from the same field of endeavor of image coding.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system and method of processing data, as disclosed by Zhou, and further incorporate applying the technique in Zhou in multi-layers coding to reconstruct a second layer reference picture from a first layer reference picture of a decoder picture buffer of a first layer of a scalable multi- layered stream and from data decoded from a second layer of the scalable multi-layered stream and storing the reconstructed second layer reference picture in a decoder picture buffer of the second layer, wherein the reconstructed second layer reference picture is indicated as not to be displayed, and inter-layer prediction is enabled, as taught by Doser, for improved redundancy reduction and more efficient coding (Doser [0009]-[0010]).

Zhou does not explicitly disclose wherein the reconstructed reference picture is indicated as not to be displayed, however, Zhou does not explicitly disclose that the reference picture reconstructed is displayed and the current invention does not provide significant improvement of the limitation.
Furthermore, Sjoberg discloses that non-existing pictures can be created and used as reference picture for decoding but will not be output for display (Sjoberg Page 1865, Column 1, lines 5-10).
Zhou and Doser and Sjoberg are analogous art because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system and method of processing data, as disclosed by Zhou and Doser, and further incorporate having the reference picture indicated as not to be displayed, as taught by Sjoberg, to ensure the decoding of the decoded picture buffer DPB (Sjoberg Page 1865, Column 1, lines 5-15).

Zhou does not explicitly disclose decoding a flag indicating that a subsequently decoded picture of the second layer is not using any inter-layer prediction, wherein inter-layer prediction is disabled after decoding the flag.
However, Chen discloses decoding a flag indicating that a subsequently decoded picture of the second layer is not using any inter-layer prediction, wherein inter-layer prediction is disabled after decoding the flag (Chen [0097]: inter_layer_pred_disable_flag is used to indicate when no inter-layer prediction is used, hence the inter-layer prediction is disabled after decoding the flag).
Zhou and Doser and Sjoberg and Lee are analogous art because they are from the same field of endeavor of image coding.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system and method of processing data, as disclosed by Zhou and Doser and Sjoberg, and further incorporate decoding a flag indicating that a subsequently decoded picture of the second layer is not using any inter-layer prediction, as taught by Lee, to switch prediction mode when desired (Chen [0097], [0161]).

Regarding claims 4 and 21, Zhou discloses an encoding method, and an encoder (Sec.3.1, ¶3: method for encoder) comprising at least a processor configured to: 
encoding in a second stream a reference picture of a decoder picture buffer of the second stream from another reference picture of a decoder picture buffer of a first stream of scalable stream, wherein said reference picture is indicated as not to be displayed (Zhou Abstract, Figure 5,Sec.1-Introduction, ¶3: video streams A and B are coded at different quality levels or layer, i.e. multi-layered stream; Sec.3.1, ¶2: reconstruct picture                         
                            
                                
                                    P
                                
                                
                                    B
                                    3
                                
                            
                        
                     of a second stream B which is a reference picture, by calculate the difference of reconstructed picture                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    P
                                
                                
                                    B
                                    2
                                
                            
                        
                     and encode it into a difference picture                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    1
                                
                            
                        
                     and transmit it to the decoder. The decoder adds the value of the difference picture                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    1
                                
                            
                             
                        
                    to the reconstructed picture                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                             
                        
                    in the buffer, wherein                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                             
                        
                    is another reference picture of a first stream A; Figure 6, Sec.3.1, ¶5-7: reconstruct a picture                        
                            
                                
                                     
                                    S
                                    P
                                
                                
                                    A
                                    B
                                    3
                                
                            
                        
                    , i.e. a reference picture, by using the picture                        
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                        
                    , i.e. another reference picture in a first stream A, as reference frame. A difference between                         
                            
                                
                                     
                                    S
                                    P
                                
                                
                                    A
                                    B
                                    3
                                
                            
                        
                     and                         
                            
                                
                                    P
                                
                                
                                    B
                                    3
                                
                            
                        
                     in encoded into a difference picture                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    2
                                
                            
                        
                    . The decoder receives and add difference picture                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    2
                                
                            
                        
                     to the reconstructed                         
                            
                                
                                     
                                    S
                                    P
                                
                                
                                    A
                                    B
                                    3
                                
                            
                        
                    , hence                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    2
                                
                            
                        
                     is data decoded from a second stream. Zhou does not explicitly disclose that the reference picture reconstructed                         
                            
                                
                                    P
                                
                                
                                    B
                                    3
                                
                            
                        
                     or                         
                            
                                
                                     
                                    S
                                    P
                                
                                
                                    A
                                    B
                                    3
                                
                            
                        
                     is displayed, therefore, they can be displayed or not displayed since the current invention does not provide significant improvement of this limitation. It would have been obvious to a person skill in the art to apply the technique taught by Zhou in both streams and layers, as in Figures 7-11 of the current application. Wherein multiple decoder buffers can be used for different layers as known in the art as admitted by the Applicant in page 8 of Remarks. Such as in the case of scalable multi-view stereo with layers, it is known that the middle view can be basic layer, while other views are enhancement layers, and video data for different views (left view and right view) can be different streams. Hence, different streams are equivalent to different layers in this case); 
a subsequently encoded picture of the second stream is not using any inter-layer prediction; and encoding a picture block of said subsequently encoded picture at least from the reference picture (Zhou page 2, Sec,1, ¶4, Sec.3.2, ¶1: encode video stream and other data such as                        
                             
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    1
                                
                            
                             
                        
                    into intra picture; Figure 5, two quality layers are coded as separately decodable streams as in Figure 5, hence, the subsequence pictures in the stream do not use inter-layer prediction. Picture                         
                            
                                
                                    P
                                
                                
                                    B
                                    4
                                
                            
                        
                     is encoded based on                         
                            
                                
                                    P
                                
                                
                                    B
                                    3
                                
                            
                             
                        
                    as reference picture and so on as in Figure 5 Stream B and the transmitting sequence for bitstream Sec.3.2, ¶2).
Zhou does not explicitly disclose the streams are first layer and second layer of multi-layered video sequence. However, it would have been obvious to a person skill in the art to apply the technique taught by Zhou in both streams and layers, as in Figures 7-11 of the current application. Wherein multiple decoder buffers can be used for different layers as known in the art as admitted by the Applicant in page 8 of Remarks. Such as in the case of scalable multi-view stereo with layers, it is known that the middle view can be basic layer, while other views are enhancement layers, and video data for different views (left view and right view) can be different streams. 
	Furthermore, Doser discloses encoding a second layer reference picture from a first layer reference picture of a decoder picture buffer of a first layer of a scalable multi- layered stream and from data decoded from a second layer of the scalable multi-layered stream and storing the reconstructed second layer reference picture in a decoder picture buffer of the second layer, wherein the reconstructed reference second layer picture is indicated as not to be displayed, and (Doser [0012]: the residual between upsampled reconstructed base layer BL and original enhancement layer EL is used; Abstract, [0037], [0051]: to get the final enhancement layer decoded sequence, the inter-layer prediction (i.e. bit depth upsampled) version of the base layer video must be added to the inter-layer residual that is decoded from the bit stream by the EL decoder, hence, can have a second picture buffer for EL decoder which different with a picture buffer of BL decoder. Hence, reconstructing a reference picture from another reference picture of a decoder picture buffer of a first layer of a scalable multi-layered stream (base layer) and from data decoded from a second layer (enhancement layer) of said multi-layered stream).
Zhou and Doser are analogous art because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system and method of processing data, as disclosed by Zhou, and further incorporate applying the technique in Zhou in multi-layers coding to encode a second layer reference picture from a first layer reference picture of a decoder picture buffer of a first layer of a scalable multi- layered stream and from data decoded from a second layer of the scalable multi-layered stream and storing the reconstructed second layer reference picture in a decoder picture buffer of the second layer, wherein the reconstructed second layer reference picture is indicated as not to be displayed, and inter-layer prediction is enabled, as taught by Doser, for improved redundancy reduction and more efficient coding (Doser [0009]-[0010]).

Zhou does not explicitly disclose wherein the reference picture is indicated as not to be displayed, however, Zhou does not explicitly disclose that the reference picture reconstructed is displayed and the current invention does not provide significant improvement of the limitation.
Furthermore, Sjoberg discloses that non-existing pictures can be created and used as reference picture for decoding but will not be output for display (Sjoberg Page 1865, Column 1, lines 5-10).
Zhou and Doser and Sjoberg are analogous art because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system and method of processing data, as disclosed by Zhou and Doser, and further incorporate having the reference picture indicated as not to be displayed, as taught by Sjoberg, to ensure the decoding of the decoded picture buffer DPB (Sjoberg Page 1865, Column 1, lines 5-15).

Zhou does not explicitly disclose encoding a flag indicating that a subsequently decoded picture of the second layer is not using any inter-layer prediction, wherein inter-layer prediction is disabled after decoding the flag.
However, Chen discloses encoding a flag indicating that a subsequently decoded picture of the second layer is not using any inter-layer prediction, wherein inter-layer prediction is disabled after decoding the flag (Chen [0097]: inter_layer_pred_disable_flag is used to indicate when no inter-layer prediction is used, hence the inter-layer prediction is disabled after decoding the flag).
Zhou and Doser and Sjoberg and Chen are analogous art because they are from the same field of endeavor of image coding.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system and method of processing data, as disclosed by Zhou and Doser and Sjoberg, and further incorporate encoding a flag indicating that a subsequently decoded picture of the second layer is not using any inter-layer prediction, as taught by Lee, to switch prediction mode when desired (Chen [0097], [0161]).

Regarding claims 2 and 18, Zhou and Doser and Sjoberg and Chen disclose all the limitations of claims 1 and 17, respectively, and are analyzed as previously discussed with respect to that claim.
Zhou further discloses wherein the data decoded from the second stream are representative of a pixel by pixel difference between the second stream reference picture and the first stream another reference picture (Zhou Sec.3.1, ¶2, Figure 5: calculate the difference of reconstructed picture                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    P
                                
                                
                                    B
                                    2
                                
                            
                        
                     and encode it into a difference picture                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    1
                                
                            
                        
                     for receiving and decoding by decoder).
 Doser Abstract, [0037], [0051], [0012] further disclose the residual between upsampled reconstructed base layer BL and original enhancement layer EL is used. To get the final enhancement layer decoded sequence, the inter-layer prediction (i.e. bit depth upsampled) version of the base layer video must be added to the inter-layer residual that is decoded from the bit stream by the EL decoder, wherein pixel information can be used as in [0017]-[0018].
It would have been obvious to a person skill in the art to apply the technique taught by Zhou in both streams and layers, as in Figures 7-11 of the current application, to have said data . Such as in the case of scalable multi-view stereo with layers, it is known that the middle view can be basic layer, while other views are enhancement layers, and video data for different views (left view and right view) can be different streams. Hence, different streams are equivalent to different layers in this case.

Regarding claims 3, 6, 19 and 23, Zhou and Doser and Sjoberg and Chen discloses all the limitations of claims 1, 4, 17 and 21, respectively, and are analyzed as previously discussed with respect to that claim.
Zhou does not explicitly disclose wherein the first layer is a base layer.
However, Doser discloses wherein the first layer is a base layer (Doser [0012]: the residual between upsampled reconstructed base layer BL and original enhancement layer EL is used; Abstract, [0037], [0051]: to get the final enhancement layer decoded sequence, the inter-layer prediction (i.e. bit depth upsampled) version of the base layer video must be added to the inter-layer residual that is decoded from the bit stream by the EL decoder. Hence, reconstructing a reference picture from another reference picture of a decoder picture buffer of a first layer of a multi-layered stream (base layer) and from data decoded from a second layer (enhancement layer) of said multi-layered stream).
Zhou and Doser and Sjoberg and Lee are analogous art because they are from the same field of endeavor of processing data.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system and method of processing data, as disclosed by Zhou and Doser and Sjoberg and Lee, and further incorporate having the first layer is a base layer, as taught by Doser, for improved redundancy reduction and more efficient coding (Doser [0009]-[0010]).

3PF130021ACustomer No. 24498
Regarding claims 5 and 22, Zhou and Doser and Sjoberg and Chen disclose all the limitations of claims 4 and 21, respectively, and are analyzed as previously discussed with respect to that claim.
Zhou further discloses wherein encoding in the second stream the second stream reference picture comprises determining the pixel-by-pixel difference between the second stream reference picture and the first stream reference picture and encoding the pixel-by-pixel difference (Zhou Sec.3.1, ¶2, Figure 5: calculate the difference of reconstructed picture                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    P
                                
                                
                                    B
                                    2
                                
                            
                        
                     and encode it into a difference picture                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    1
                                
                            
                        
                    ).
As discussed in claim 4, it would have been obvious to a person skill in the art to apply the technique taught by Zhou in both streams and layers, as in Figures 7-11 of the current application. Such as in the case of scalable multi-view stereo with layers, it is known that the middle view can be basic layer, while other views are enhancement layers, and video data for different views (left view and right view) can be different streams. 
Doser also discloses reconstruct a second layer reference picture from a first layer reference picture based on pixel information a discussed in claims 4 and 21 above (Doser [0017]-[0018]: pixel information can be used).
Zhou and Doser are analogous art because they are from the same field of endeavor of image processing.
Zhou, and further incorporate encoding in the second layer the second stream reference picture comprises determining the pixel-by-pixel difference between the second layer reference picture and the first layer reference picture and encoding the pixel-by-pixel difference, as taught by Zhou and Doser, for more efficient coding (Doser [0009]-[0010]).

Customer No. 24498
Regarding claims 13 and 25, Zhou and Doser and Sjoberg and Chen disclose all the limitations of claims 1, 4, 17 and 21, respectively, and are analyzed as previously discussed with respect to that claim.
Zhou further discloses the at least one processor if further configured to decode from the second stream information for identifying the first stream reference picture (Zhou Abstract, Figure 5, Sec.3.1, ¶2: The decoder adds the value of the difference picture                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    1
                                
                            
                             
                        
                    to the reconstructed picture                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                             
                        
                    in the buffer, wherein                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                             
                        
                    is another reference picture of a first layer stream A. Hence,                        
                             
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    1
                                
                            
                        
                     is information for identifying said another reference picture                        
                             
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                        
                    ). 
As discussed above, it would have been obvious to a person skill in the art to apply the technique taught by Zhou in both streams and layers, as in Figures 7-11 of the current application to decode from the second layer information for identifying the first layer reference picture. Such as in the case of scalable multi-view stereo with layers, it is known that the middle view can be basic layer, while other views are enhancement layers, and video data for different views (left view and right view) can be different streams. 

Regarding claims 14, 16, 20 and 24, Zhou and Doser and Sjoberg and Chen disclose all the limitations of claims 1, 4, 17 and 21, respectively, and are analyzed as previously discussed with respect to that claim.
Zhou discloses wherein the second stream reference picture and the first stream reference picture are temporally aligned (Zhou Figure 5: pictures                         
                            
                                
                                    P
                                
                                
                                    A
                                    1
                                
                            
                        
                     to                         
                            
                                
                                    P
                                
                                
                                    A
                                    5
                                
                            
                        
                     and                         
                            
                                
                                    P
                                
                                
                                    B
                                    1
                                
                            
                        
                     to                         
                            
                                
                                    P
                                
                                
                                    B
                                    5
                                
                            
                        
                     are temporally aligned as in Figure 5 and as admitted in [0004] of the specification).
As discussed above, it would have been obvious to a person skill in the art to apply the technique taught by Zhou in both streams and layers, as in Figures 7-11 of the current application to have the second layer reference picture and the first layer reference picture are temporally aligned. Such as in the case of scalable multi-view stereo with layers, it is known that the middle view can be basic layer, while other views are enhancement layers, and video data for different views (left view and right view) can be different streams. 


Regarding claims 15 and 26, Zhou and Doser and Sjoberg and Chen disclose all the limitations of claims 4 and 21, respectively, and are analyzed as previously discussed with respect to that claim.
Zhou further discloses the at least one processor if further configured to encode from the second stream information for identifying the first stream reference picture (Zhou Abstract, Figure 5, Sec.3.1, ¶2: The decoder adds the value of the difference picture                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    1
                                
                            
                             
                        
                    to the reconstructed picture                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                             
                        
                    in the buffer, wherein                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                             
                        
                    is another reference picture of a first layer stream A. Hence,                        
                             
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    1
                                
                            
                        
                     is information for identifying said another reference picture                        
                             
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                        
                    ). 
As discussed above, it would have been obvious to a person skill in the art to apply the technique taught by Zhou in both streams and layers, as in Figures 7-11 of the current application to encode from the second layer information for identifying the first layer reference picture. Such as in the case of scalable multi-view stereo with layers, it is known that the middle view can be basic layer, while other views are enhancement layers, and video data for different views (left view and right view) can be different streams. 


Regarding claim 27, Zhou and Doser and Sjoberg and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Zhou further discloses a part of the second stream is configured to be decoded using information from the first stream as discussed in claim 1 (Zhou Sec.3.1, ¶2: reconstruct picture                         
                            
                                
                                    P
                                
                                
                                    B
                                    3
                                
                            
                        
                     of a second stream B which is a reference picture, by calculate the difference of reconstructed picture                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    P
                                
                                
                                    B
                                    2
                                
                            
                        
                     and encode it into a difference picture                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    1
                                
                            
                        
                     and transmit it to the decoder. The decoder adds the value of the difference picture                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    1
                                
                            
                             
                        
                    to the reconstructed picture                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                             
                        
                    in the buffer, wherein                         
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                             
                        
                    is another reference picture of a first stream A. Hence, decoding second stream using information from first stream. Scalable video coding is used; Figure 6, Sec.3.1, ¶5-7: reconstruct a picture                        
                            
                                
                                     
                                    S
                                    P
                                
                                
                                    A
                                    B
                                    3
                                
                            
                        
                    , i.e. a reference picture, by using the picture                        
                            
                                
                                    P
                                
                                
                                    A
                                    2
                                
                            
                        
                    , i.e. another reference picture in a first stream A, as reference frame. A difference between                         
                            
                                
                                     
                                    S
                                    P
                                
                                
                                    A
                                    B
                                    3
                                
                            
                        
                     and                         
                            
                                
                                    P
                                
                                
                                    B
                                    3
                                
                            
                        
                     in encoded into a difference picture                        
                             
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    2
                                
                            
                        
                    . The decoder receives and add difference picture                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    2
                                
                            
                        
                     to the reconstructed                        
                            
                                
                                     
                                    S
                                    P
                                
                                
                                    A
                                    B
                                    3
                                
                            
                        
                    , hence                         
                            
                                
                                    D
                                    I
                                    F
                                    F
                                
                                
                                    2
                                
                            
                        
                     is data decoded from a second stream).
Zhou does not explicitly disclose the streams are first layer and second layer of multi-layered video sequence. However, it would have been obvious to a person skill in the art to apply the technique taught by Zhou in both streams and layers, as in Figures 7-11 of the current application. Wherein multiple decoder buffers can be used for different layers as known in the art as admitted by the Applicant in page 8 of Remarks. Such as in the case of scalable multi-view stereo with layers, it is known that the middle view can be basic layer, while other views are enhancement layers, and video data for different views (left view and right view) can be different streams. Hence, different streams are equivalent to different layers in this case as discussed in claim 1.
Furthermore, Doser discloses a part of the second layer is configured to be decoded using information from the first layer (Doser [0012]: the residual between upsampled reconstructed base layer BL and original enhancement layer EL is used; Abstract, [0037], [0051], [0021]: to get the final enhancement layer decoded sequence, the inter-layer prediction (i.e. bit depth upsampled) version of the base layer video must be added to the inter-layer residual that is decoded from the bit stream by the EL decoder. Hence, reconstructing a part of the enhancement layer picture from the base layer information).
Zhou and Doser and Sjoberg and Chen are analogous art because they are from the same field of endeavor of image coding.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system and method of processing data, as disclosed by Zhou and Doser and Sjoberg and Chen, and further incorporate having a part of the second layer is configured to be Doser, for improved redundancy reduction and more efficient coding (Doser [0009]-[0010]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486